PHELAN, J.
Can prohibition go only as to courts of limited or special jurisdiction, and where such courts act without jurisdiction; or, will it also lie as to courts of general jurisdiction, and where such latter courts exceed their jurisdiction ?
Whatever may be the rule of the English courts, or of such of our American courts as follow their rule, .1 am of opinion that, under the constitution of Alabama, the Supreme Court may, in a proper case, issue a writ of prohibition even to a court having general jurisdiction. The constitutional grant of power, and the duty which attaches to that grant, embrace, as I conceive, all subordinate tribunals.
To state my conclusions in this ease in few words, I may say that I am convinced that this court may issue a prohibition to any .subordinate tribunal whatever in this State, and that this writ will properly lie where the subordinate tribunal acts without jurisdiction, or, what is the same thing, exceeds its proper jurisdiction, and there is no other adequate remedy for the injury that may result from the illegal action of such court.
Furthermore, I am clear, in this case, that the Chancellor exceeded his jurisdiction in directing the register to appoint a receiver. That was a judicial act, which he “ only” by express law was competent to do. The designation of the individual is, as I conceive, an indispensable part of the duty confided by *126statute to the Chancellor alone. He is required, not only to decide that the case is a proper one for a receiver, but he is bound to exercise judicial functions in the selection of the- individual upon whom this office or trust is to be conferred. I was, at one time, inclined to the opinion that the provisions of the Code to this effect, were too plain to admit of construction, but this on further reflection I surrender; but I do this more in deference to the division which exists here, and the action of the Chancellor, than to the convictions of my own reason on the letter of the statute simply.
The appointment, then, in this case was, as I conceive, not only without law, but contrary to express law in a matter of jurisdiction, and so void.
Is there any adequate remedy for this wrong, as respects the respondent Morgan Smith? None, that I can see. The case, as made by the record, would, I agree, well justify' the appointment of a receiver ; but then he must be appointed according to law, or this court is bound, I think, to interpose, when a proper application is made, by prohibition, to arrest or prevent a wrong which may otherwise run through the whole subsequent proceedings, producing great confusion and probable damage to Smith, or to some person on the opposite side who may participate in the transactions by reason of this order, and because I see no other way to prevent such wrong and its probable consequences.
That persons injured may have their remedy by suit after the injury is consummated, is not, to my mind, a sufficient answer to an application for preventive justice, where the action complained of is that of a judicial officer or tribunal, and respects an act professedly judicial, and the proceeding is in fieri.
For these reasons, I concur in allowing the writ of prohibition.